Case: 15-11533   Date Filed: 05/24/2016   Page: 1 of 24


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-11533
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:14-cr-00062-MSS-AEP-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

STEPHANIE DASINGER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 24, 2016)



Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 15-11533       Date Filed: 05/24/2016       Page: 2 of 24


       Stephanie Dasinger appeals her convictions and total life sentence, after a

jury trial, for conspiracy to possess methamphetamine with intent to distribute, in

violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(a); possession of

methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(a); and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c). Upon consideration of the parties’ briefs

and a thorough review of the record, we affirm.

                                     I. BACKGROUND

A. Facts 1

       Dasinger and her boyfriend Jefferson Patterson were methamphetamine

dealers. Although they did not share a supplier, they had common customers. On

October 7, 2013, they drove to a Days Inn in Brooksville Florida in a Toyota

Avalon Dasinger had borrowed from a friend. They both brought

methamphetamine to the motel; Patterson brought eight ounces of pink

methamphetamine and Dasinger brought four ounces of white methamphetamine.

They also brought two scales and some plastic sandwich bags, which, according to

Patterson, were for weighing and packaging the drugs for sale. Their acquaintance,

       1
          We derive the facts herein from both the transcript of the hearing on Dasinger’s motion
to suppress and the trial transcript. In reviewing the denial of her motion to suppress, we review
the entire record, including evidence presented at trial. See United States v. Newsome, 475 F.3d
1221, 1224 (11th Cir. 2007). Our evaluation of Dasinger’s sufficiency of the evidence argument
relies solely on evidence presented at trial. See Musacchio v. United States, 136 S. Ct. 709, 715
(2016).

                                                2
             Case: 15-11533     Date Filed: 05/24/2016   Page: 3 of 24


James Lloyd, had rented two rooms in the motel, and Dasinger and Patterson

settled into one of them. At some point, one of Dasinger’s customers came to the

motel to buy drugs but had no money; thus, there was no sale.

      The next day, in the parking lot of the Days Inn, Florida Highway Patrol

troopers stopped Lloyd and found illegal narcotics in his car. Lloyd told the

officers that he had rented one room at the motel. Officer Bobby Hartzig then

requested permission to search Lloyd’s room, number 224, and Lloyd consented to

the search. The officers found a small amount of pink methamphetamine in the

motel room. Officer Hartzig then contacted Officer Luis Rios and asked him to

bring a drug-detection dog to the motel.

      Meanwhile, Patterson and Dasinger learned that police were in the area, so

they decided to hide their contraband. Dasinger hid her four ounces of

methamphetamine in a backpack. The backpack also contained Patterson’s drugs,

as well as his gun, which he maintained he brought to the motel to keep it from

getting stolen. Patterson then hid the backpack in the trunk of the Toyota Avalon,

returning the keys to the nightstand in the motel room. Dasinger and Patterson hid

the scales and plastic sandwich bags under the bed.

      During the officers’ search of room 224, motel employees told the officers

that Lloyd had also rented a second room, number 258. The employees produced

hotel records showing that Lloyd had signed and paid for both rooms. When


                                           3
              Case: 15-11533    Date Filed: 05/24/2016   Page: 4 of 24


presented with these records, Lloyd confirmed that he had rented room 258, but

stated he had no key to the room and did not know who was staying there. Lloyd

nonetheless gave his consent to search room 258.

      Moments later, Officers Hartzig and Rios arrived at room 258, where

Dasinger and Patterson were staying. Officer Hartzig knocked on the door. When

Dasinger opened the door, Hartzig explained that they had searched Lloyd’s other

room with his consent and found illegal narcotics. He also explained that Lloyd

had rented room 258 and had consented to a search of that room as well. Hartzig

also told Dasinger that motel staff had asked the officers to remove Dasinger and

Paterson from the room because of illegal activity in room 224. Dasinger

confirmed that she had not rented room 258. Hartzig then asked to enter, and

Dasinger obliged.

      The officers saw items and clothing throughout the room, including a

computer tablet, a plastic bag of clothes by the door, and two sets of keys on the

nightstand. The officers reminded Dasinger and Patterson that they would need to

leave and then asked them to identify their belongings. Dasinger and Patterson

claimed only the bag of clothes; they did not claim the keys. They told the officers

that they would need a ride because they had been dropped off at the motel.

      The officers then separated the two for individual questioning. Hartzig

questioned Patterson in the room while Rios questioned Dasinger in the hallway.


                                          4
                  Case: 15-11533         Date Filed: 05/24/2016        Page: 5 of 24


Patterson confessed that they had been smoking marijuana in the room and told

Hartzig that he would find marijuana in an ashtray on the nightstand. The officers

then searched the room and found a smoked “blunt, paper rolled around

marijuana,” in the ashtray. Doc. 120 at 21. 2 They also found the two scales and

box of clear sandwich bags under the bed, along with a large wad of cash on

Patterson’s person.

       Hartzig’s interest then shifted to the car keys, which he thought were out of

place considering that Dasinger and Patterson had told him they did not have a car

and would need a ride. Although she had previously failed to claim ownership of

the keys, Dasinger now stated that they were hers and Patterson’s, but that neither

car, a Dodge and a Toyota, was on the motel premises.3 Skeptical, Hartzig picked

up one set of keys, pressed a button on the key fob, and heard an alert from outside

the room. Rios could see from the motel room balcony a green Toyota Avalon

responding to the fob. Dasinger then changed her story. She explained she had

borrowed a friend’s Toyota and driven it to the motel, but she had not wanted to

tell the officers because she had no driver’s license. Given the drugs and drug-

related paraphernalia found in Lloyd’s car, Lloyd’s other motel room, and

       2
           Citations to “Doc.” refer to docket entries in the district court record in this case.
       3
          The government contends that Dasinger denied ownership of the keys before Officer
Hartzig picked them up. The district court found otherwise, and this finding was not clearly
erroneous. Indeed, Rios testified that, before Hartzig grabbed the keys, Dasinger said the keys
belonged to their personal vehicles. He also testified that Dasinger never denied ownership of
the keys.

                                                    5
                Case: 15-11533      Date Filed: 05/24/2016   Page: 6 of 24


Dasinger and Patterson’s room, along with Dasinger’s shifting story, the officers

were on alert for additional criminal activity.

      Hartzig next asked if he could search the Toyota, but Dasinger said no,

explaining that the car did not belong to her. Rios then retrieved the drug-detection

dog and walked around the Toyota. The dog alerted to the trunk area of the car.

Next, Rios used the keys to open the trunk, where he found the backpack

containing about 12 ounces of pink and white methamphetamine, 34 ounces of

marijuana, a loaded gun, and about $4,900 in cash.

      The officers arrested Dasinger and Patterson. After Dasinger was read her

Miranda 4 rights, she confessed that four ounces of the methamphetamine belonged

to her and the rest belonged to Patterson, that she sold methamphetamine, and that

Patterson owned the gun. She also stated that she had borrowed the car from a

friend.

B. Procedural Background

      A federal grand jury indicted Dasinger on four charges: (1) conspiracy to

possess methamphetamine with intent to distribute, in violation of 21 U.S.C.

§§ 846, 841(a)(1), and 841(b)(1)(A) (Count One); (2) possession of

methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A) (Count Two); (3) possession of a firearm in furtherance of a drug

      4
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                               6
               Case: 15-11533       Date Filed: 05/24/2016      Page: 7 of 24


trafficking crime, in violation of 18 U.S.C. § 924(c) (Count Three); (4) and

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(Count Five).5 The grand jury also indicted Patterson, but he took a plea deal in

exchange for testifying against Dasinger.

       On July 15, 2014, Dasinger moved to suppress the methamphetamine and

firearm seized from the Toyota. She argued that the officers searched her motel

room without her consent, detained her and Patterson without reasonable

suspicion, and illegally seized her car keys, all in violation of the Fourth

Amendment. The government responded on July 28, 2014. The court held an

evidentiary hearing on August 21, after which it denied the motion.

       The trial was set for Monday, September 15, 2014. On the Friday before,

Dasinger filed a motion for a continuance. She asserted that two days earlier her

counsel had received a call from a person identifying as James Lloyd. The caller

told the lawyer that he had not consented to the search of Dasinger and Patterson’s

room. Dasinger’s attorney was unable to reach the caller again for follow-up,

however. Dasinger requested a continuance to investigate this call and rehearing

on the motion to suppress based on what she hoped would be newly discovered

evidence.



       5
         The government also filed an information and notice of Dasinger’s prior convictions
subjecting her to a mandatory minimum life sentence, pursuant to 21 U.S.C. § 841(b).

                                               7
                Case: 15-11533       Date Filed: 05/24/2016       Page: 8 of 24


       The district court denied the motion, noting that Dasinger filed it over a

month after the government responded to her motion to suppress and that she had

“ample time between the filing of the Government’s response and the hearing to

locate and interview Lloyd.” Doc. 66 at 1-2. The court rejected Dasinger’s request

to allow her essentially to begin her investigation into Lloyd “on the eve of trial.”

Id. at 2. The court nonetheless granted Dasinger an opportunity to present Lloyd’s

testimony before the trial began, if he could be located. She was unable to locate

Lloyd and thus did not present his testimony.

       The trial began as scheduled, with the government’s presentation lasting one

day. Patterson testified about his and Dasinger’s methamphetamine business and

specifically about their conduct the day they were arrested. Hartzig and Rios

testified about the search of the motel room and Dasinger’s car. A government

witness testified about Dasinger’s confession after her arrest and explained that the

amount of methamphetamine found in the backpack in Dasinger’s borrowed car

was far more than could be for personal use. 6

       On the next day, the government rested and Dasinger chose not to put up

evidence in her defense. Dasinger moved for judgment of acquittal on all counts,


       6
          Dasinger also stipulated (1) to the weight of the methamphetamine found in the
backpack, which was far greater than 50 grams, (2) that she had previously been convicted of a
felony and was thus prohibited from possessing a firearm, and (3) that the gun found in the
backpack was manufactured outside of the State of Florida, traveled into the state, and affected
interstate commerce.

                                                8
              Case: 15-11533     Date Filed: 05/24/2016   Page: 9 of 24


which the court denied. Later that day, the jury issued its verdict of guilty on

Count 1, conspiracy to possess methamphetamine with the intent to distribute, and

Count 2, possession of methamphetamine with the intent to distribute. The jury

also found Dasinger guilty on Count 3, possession of a firearm in furtherance of a

drug trafficking crime, but not guilty on Count 5, possession of a firearm by a

convicted felon.

      The probation office prepared a presentence investigation report (“PSI”),

recommending the statutory minimum term of life imprisonment. See 8 U.S.C.

§ 841(b)(1)(A) (providing a mandatory minimum sentence of life imprisonment for

a person convicted under § 841(a)(1), whose crime involved more than 50 grams

of methamphetamine and who has two or more prior felony drug offenses).

Neither side objected to the PSI, but at the sentencing hearing Dasinger argued that

her mandatory life sentence violated the Eighth Amendment to the United States

Constitution. The district court agreed with the Sentencing Guidelines calculations

in the PSI but was troubled by the “[d]raconian” nature of the mandatory life

sentence, which the court stated was “far more than necessary to comply with the

statutory purposes of sentencing as suggested by Congress.” Doc. 123 at 13. The

court found “no basis in law from the standpoint of the need to deter criminal

activity for a Defendant to be sentenced to life imprisonment for the type of

criminal history” Dasinger had. Id. Nonetheless, constrained by the mandatory


                                          9
              Case: 15-11533    Date Filed: 05/24/2016    Page: 10 of 24


minimum, the district court sentenced Dasinger to life imprisonment. This appeal

followed.

                                  II. DISCUSSION

      Dasinger challenges the district court’s denial of her motion to suppress,

motion for a continuance and rehearing on the motion to suppress, and motion for

judgment of acquittal. Dasinger also argues that her conviction on Count 3,

possession in furtherance of drug trafficking, was fatally inconsistent with her

acquittal on Count 5, possession of a gun by a convicted felon. Finally, Dasinger

argues that her mandatory life sentence for the drug trafficking offenses is

substantively unreasonable and unconstitutional under the Eighth Amendment.

We consider each argument in turn.

A. Motion to Suppress

      Dasinger first argues that the district court erred in denying her motion to

suppress the methamphetamine and firearm recovered from her borrowed car

because it was found as a result of an unconstitutional (1) entry into and search of

her motel room and (2) seizure of her keys. In considering the district court’s

denial of a motion to suppress, we review factual determinations for clear error and

the application of law to the facts de novo, construing all facts in the light most

favorable to the government. United States v. Boyce, 351 F.3d 1102, 1105 (11th

Cir. 2003).


                                          10
             Case: 15-11533      Date Filed: 05/24/2016   Page: 11 of 24




      1. Entry into and Search of the Motel Room

      We reject Dasinger’s argument that the officers unreasonably relied on

Lloyd’s consent to enter and search her motel room. The Fourth Amendment

provides protection against unreasonable searches and seizures. U.S. Const.,

amend. IV. A guest in a motel room is entitled to protection against unreasonable

searches and seizures no less than a tenant of a house. See Stoner v. California,

376 U.S. 483, 490 (1964). Although officers generally may not search a home or

motel room without a warrant, they may conduct a search “with the voluntary

consent of an individual possessing authority.” Georgia v. Randolph, 547 U.S.
103, 109 (2006).

      Officers may obtain consent from a third party who possesses common

authority over, or a sufficient relationship to, the premises or the effects sought to

be inspected. United States v. Matlock, 415 U.S. 164, 171 (1974). Whether an

individual possessed common authority depends on the mutual use of the property

by persons generally having joint access or control. Id. at 171 n.7. The

government bears the burden of establishing common authority. Illinois v.

Rodriguez, 497 U.S. 177, 181 (1990). “The determination of consent to enter must

be judged against an objective standard” and turns on whether “facts available to

the officer at the moment” would lead “a man of reasonable caution [to believe]


                                          11
             Case: 15-11533     Date Filed: 05/24/2016   Page: 12 of 24


that the consenting party had authority over the premises[.]” United States v.

Mercer, 541 F.3d 1070, 1074 (11th Cir. 2008) (internal quotation marks omitted).

But where a present, objecting resident expressly refuses to consent to a

warrantless search, the search is unreasonable as to the objecting resident.

Randolph, 547 U.S. at 120.

      The district court did not err in concluding that Lloyd’s consent justified the

officers’ search of room 258. The evidence showed that Lloyd possessed common

authority over the motel room because he rented the room in his name, paid for it,

and, as the district court found, could have entered and used the room if he so

chose. These facts were available to the officers and support the conclusion that

Lloyd was authorized to consent to a search of the room. Moreover, the record

contains no evidence that Dasinger or Patterson objected to the officers’ entry into

the room or their search for drugs. To the contrary, the record shows that Hartzig

asked Dasinger for permission to enter, and she obliged. Thus, the officers’ entry

into room 258 and subsequent search for narcotics was lawful.

      2. The Officer’s Handling of the Keys and Key Fob

      Dasinger next argues that Hartzig’s search exceeded the scope of Lloyd’s

consent when Hartzig picked up Dasinger’s keys and pressed the button on the key

fob. We assume for the purposes of our analysis that Hartzig’s handling of the

keys and key fob was a search or seizure under the Fourth Amendment.


                                         12
             Case: 15-11533     Date Filed: 05/24/2016   Page: 13 of 24


      As an initial matter, we agree with Dasinger that this action exceeded the

scope of Lloyd’s consent. “When an individual gives a general statement of

consent without express limitations,” the scope of the search is “constrained by the

bounds of reasonableness” based on “what the parties knew at the time to be the

object of the search.” United States v. Martinez, 949 F.2d 1117, 1119 (11th Cir.

1992) (internal quotation marks omitted). “Permission to search a specific area for

narcotics, for example, may be construed as permission to search any compartment

or container within the specified area where narcotics may be found.” Id. The

government bears the burden of showing that its search was within the scope of the

consent. See United States v. Blake, 888 F.2d 795, 800 (11th Cir. 1989).

      Here, Lloyd’s consent was limited to a search for illegal narcotics. As the

government readily concedes, “when [Lloyd] gave his consent, he presumably

knew the officers had found methamphetamine both in his vehicle . . . and in the

other room that he had rented (Room 224).” Appellee’s Br. at 28. Thus, based on

what the parties knew at the time, illegal narcotics were the object of the search of

room 258. The government does not contend that the scope of Lloyd’s consent

extended beyond a search for illegal narcotics. Instead, the government suggests

that manipulating car keys is like moving a towel lying on a bed, which we held in

an unpublished opinion did not exceed the scope of a general consent when drugs

were found nearby. See United States v. Gordon. 294 F. App’x 579, 581, 583


                                          13
               Case: 15-11533      Date Filed: 05/24/2016       Page: 14 of 24


(11th Cir. 2003). But unlike a towel lying on a bed, which could easily conceal

hidden contraband, it is unlikely that contraband would be hidden among the keys

on a key ring. Thus, under the circumstances here, the handling of the keys and

key fob, if a search or seizure, was not within the scope of Lloyd’s consent.

       We next turn to whether, under these circumstances, Hartzig’s handling of

the keys and key fob was an unlawful search or seizure.7 Our inquiry focuses on

whether the action was reasonable. See Wyoming v. Houghton, 526 U.S. 295, 299-

300 (1999); see also Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (“[T]he

ultimate touchstone of the Fourth Amendment is reasonableness . . . .” (internal

quotation marks omitted)). “Reasonableness, in turn, is measured in objective

terms by examining the totality of the circumstances.” Ohio v. Robinette, 519 U.S.
33, 39 (1996). We weigh “the degree to which [the search] intrudes upon an

individual’s privacy” against “the degree to which it is needed for the promotion of

legitimate governmental interests.” Houghton, 526 U.S. at 300.

       Under the totality of circumstances, Hartzig’s manipulation of the keys and

key fob was not an unreasonable search or seizure in violation of the Fourth

Amendment. To the extent Dasinger had a privacy interest in the identity of the




       7
         We reject the government’s contention that Dasinger abandoned the keys. The district
court found that Dasinger claimed a possessory interest in the keys before Hartzig picked them
up. This finding was not clearly erroneous.

                                              14
               Case: 15-11533       Date Filed: 05/24/2016       Page: 15 of 24


car, 8 this interest was outweighed by the officers’ legitimate interest in

investigating the signs of criminal activity. Before Hartzig briefly held the keys

and pressed the key fob, he knew that drugs had been found in Lloyd’s car and in

both motel rooms. He also had found scales and plastic bags, signs of drug

distribution, but not the amount of drugs one would expect if drug sales were

taking place. Dasinger had also told him that the only items belonging to her were

in a plastic bag on the floor and that she had no vehicle on the premises. This

statement seemed suspicious given the presence of two sets of car keys on the

nightstand, but Hartzig’s suspicion was further aroused when Dasinger claimed

that the keys were hers but insisted nonetheless that the car was not on site. In the

light of the inconsistency and evidence that a drug operation was afoot, and in

particular that drugs had been found in Lloyd’s car, Hartzig’s minimal intrusion

into Dasinger’s privacy—holding her keys a few seconds and clicking the key fob



       8
          Dasinger’s privacy interest in the identity of the car was not diminished simply because
she had borrowed the car from a friend. See United States v. Miller, 821 F.2d 546, 548 (11th Cir.
1987) (holding that the defendant had a legitimate expectation of privacy in a borrowed car). We
recognize, however, that one generally has a “diminished expectation of privacy in an
automobile.” United States v. Knotts, 460 U.S. 276, 281 (1983). Other courts have held that a
person has little or no reasonable expectation of privacy in the identity of his car. See, e.g.,
United States v. Cowan, 674 F.3d 947, 955-57 (8th Cir. 2012) (holding that because the
defendant lacked a reasonable expectation of privacy in the identity of his car, the use of a key
fob attached to legally seized keys did not violate the Fourth Amendment); see also United
States v. $109,179 in United States Currency, 228 F.3d 1080, 1087-88 (9th Cir. 2000) (holding
that inserting a car key into the lock of a car door to identify the vehicle as belonging to the
defendant was not an unreasonable search because the defendant “had a minimal expectation of
privacy in the lock of his car door”).

                                               15
               Case: 15-11533       Date Filed: 05/24/2016       Page: 16 of 24


to test the accuracy of Dasinger’s story—did not violate the Fourth Amendment.

Therefore, the district court did not err in denying Dasinger’s motion to suppress.9

B. Motion for Rehearing and Continuance

       Dasinger next argues that the district court erred in denying her motion

requesting a continuance and rehearing on the motion to suppress, which was

based on a telephone call from a person identifying as Lloyd and stating that he did

not consent to the search. We review both the denial of a motion to continue trial

and the denial of a request for rehearing for abuse of discretion. United States v.

Valladeres, 544 F.3d 1257, 1261 (11th Cir. 2008) (continuance); Lawson v.

Singletary, 85 F.3d 502, 507 (11th Cir. 1996) (construing a motion for rehearing as

a motion to reconsider and reviewing the denial of the motion for abuse of

discretion). It is the defendant’s burden to demonstrate that the denial of a motion

to continue was an abuse of discretion and that substantial prejudice resulted.

United States v. Smith, 757 F.2d 1161, 1166 (11th Cir. 1985). In Smith, we held

that the district court did not abuse its discretion in denying the defendant’s motion

for a continuance because the defendant failed to uncover the evidence he sought,




       9
          Dasinger challenges the canine search of the Toyota and subsequent search of its trunk
only to the extent they occurred after the illegal seizure of her keys. She mounts no challenge to
the search of the car as unconstitutional on its own. Because we hold that no Fourth Amendment
violation occurred in the search of Dasinger’s motel room or handling of her keys and key fob,
we reject Dasinger’s argument that the subsequent searches were unconstitutional.

                                               16
             Case: 15-11533     Date Filed: 05/24/2016    Page: 17 of 24


despite having time to do so, and because the information he sought “appeared to

be quite speculative.” Id.

      Likewise, the district court did not abuse its discretion when it denied

Dasinger’s motion because she had ample opportunity to find Lloyd before the

hearing and was unable to show any probability that she would be able to find him

given more time, that he would testify, or that his testimony would demonstrate

that he did not consent. Further, the district court stated that if Dasinger found

Lloyd before trial, the court would allow her to present his testimony in support of

a renewed motion to suppress. Accordingly, the district court did not abuse its

discretion in denying the motion. See Smith, 757 F.2d at 1166.

C. Motion for Judgment of Acquittal

      Next, Dasinger challenges the sufficiency of the evidence against her. “We

review sufficiency of the evidence de novo, viewing the evidence in the light most

favorable to the government and drawing all reasonable inferences and credibility

choices in favor of the jury’s verdict.” United States v. Ramirez, 426 F.3d 1344,

1351 (11th Cir. 2005) (internal quotation marks omitted). “[W]e need only

determine that a reasonable fact-finder could conclude that the evidence

established the defendant’s guilt beyond a reasonable doubt.” United States v.

Peters, 403 F.3d 1263, 1268 (11th Cir. 2005) (internal quotation marks omitted)

“The evidence may be sufficient even when it does not exclude every reasonable


                                          17
             Case: 15-11533     Date Filed: 05/24/2016   Page: 18 of 24


hypothesis of innocence or is not wholly inconsistent with every conclusion except

that of guilt, since a jury is free to choose among reasonable constructions of the

evidence.” Id. (alteration adopted and internal quotation marks omitted).

      Turning first to Count 2, we conclude that the record sufficiently supported

Dasinger’s conviction. To sustain a conviction on Count 2 under 21 U.S.C.

§ 841(a)(1), “the government must show that a defendant knowingly possessed the

controlled substance with the intent to distribute it.” United States v. Albury, 782
F.3d 1285, 1293 (11th Cir. 2015) (internal quotation marks omitted). Knowledge,

possession, and intent can be proven by either direct or circumstantial evidence.

United States v. Poole, 878 F.2d 1389, 1391-92 (11th Cir. 1989). Intent to

distribute can be inferred from the existence of implements such as scales

commonly used in connection with the sale of narcotics, id. at 1392, and from the

quantity of contraband found. Mercer, 541 F.3d at 1076.

      The government presented sufficient evidence to sustain a conviction on

Count 2. Dasinger confessed to possessing four ounces of methamphetamine,

which a government witness testified was far greater than could be for personal

use. Patterson testified that Dasinger was in the business of selling

methamphetamine and confirmed that he had brought the scales and plastic

sandwich bags to assist in selling the drugs. Patterson also confirmed that a buyer

came to their motel room to buy methamphetamine from Dasinger. These facts are


                                          18
             Case: 15-11533     Date Filed: 05/24/2016    Page: 19 of 24


sufficient to support Dasinger’s conviction on Count 2 for possession with the

intent to distribute methamphetamine.

      The record also supports Dasinger’s conviction on Count 1, conspiracy to

possess methamphetamine with intent to distribute. To sustain a conviction on

Count 1 under 21 U.S.C. § 846, the government must prove beyond a reasonable

doubt that: “(1) an illegal agreement existed to possess with intent to distribute a

controlled substance; (2) [the defendant] knew of the agreement; and (3) [the

defendant] knowingly and voluntarily joined the agreement.” United States v.

Isnadin, 742 F.3d 1278, 1305 (11th Cir. 2014). The government may rely on

circumstantial evidence to prove the elements of conspiracy. United States v.

Toler, 144 F.3d 1423, 1426 (11th Cir. 1998). Presence at the scene alone is

inadequate to establish guilt, but is “material, highly probative, and not to be

discounted.” Isnadin, 742 F.3d at 1305-06 (internal quotation marks omitted).

      Although there was no direct evidence of an agreement between Dasinger

and Patterson, circumstantial evidence supports the jury’s finding that they were

jointly involved in a scheme to possess with intent to distribute methamphetamine.

First, the quantity of methamphetamine, the loaded firearm, the presence of a large

amount of cash, and Dasinger’s admission that she regularly distributed

methamphetamine in the area support the finding that Dasinger and Patterson

harbored the intent to distribute. See Mercer, 541 F.3d at 1076; see also United


                                          19
                Case: 15-11533        Date Filed: 05/24/2016        Page: 20 of 24


States v. Terzado–Madruga, 897 F.2d 1099, 1120 (11th Cir. 1990) (recognizing

that the presence of firearms, “tools of the trade” for drug dealers, is suggestive of

a conspiracy to sell drugs). Second, the evidence was sufficient for the jury to

conclude that Dasinger and Patterson were not merely in a romantic relationship,

as Dasinger contends. Instead, the evidence showed that both were

methamphetamine dealers with common customers. On October 8, 2013, they

each took a large quantity of methamphetamine into the same room where a

customer came to purchase drugs, and both hid their drugs in the same backpack

with a loaded gun, which Patterson placed in Dasinger’s borrowed car. This

evidence was sufficient to support a finding that she voluntarily reached an

agreement with Patterson to possess methamphetamine with the intent to distribute,

and thus the evidence was sufficient to sustain Dasinger’s conviction on Count 1.

      The government also presented sufficient evidence to sustain the conviction

on Count 3. To convict on Count 3 under 18 U.S.C. § 924(c)(1)(A), the

government had to show that (1) Dasinger knowingly possessed a firearm (2) in

furtherance of any federal drug trafficking crime. United States v. Woodard, 531
F.3d 1352, 1362 (11th Cir. 2008). Although the record does not support a finding

of actual possession, the evidence suffices to support a finding of possession under

Pinkerton v. United States, 328 U.S. 640, 645-48 (1946). 10 Under Pinkerton, a

      10
           The district court instructed the jury on Pinkerton liability in the context of Count 3.

                                                  20
             Case: 15-11533    Date Filed: 05/24/2016   Page: 21 of 24


defendant may be liable under § 945(c) for a co-conspirator’s possession of a

firearm if the possession was reasonably foreseeable. United States v. Bell, 137
F.3d 1274, 1275 (11th Cir. 1998); see also Isnadin, 742 F.3d at 1307. The record

showed that Dasinger knew Patterson had a gun and had previously carried it in the

backpack. She also confessed that she might have handled the gun a few weeks

before her arrest. This evidence is sufficient to show that Dasinger should have

expected that Patterson would possess the gun when the two engaged in selling

drugs, and thus suffices to support the possession element under § 924(c) and

Pinkerton.

      We next turn to the “in furtherance” element, which requires proof that the

firearm helped, furthered, promoted, or advanced the drug trafficking. Woodard,
531 F.3d at 1362. To satisfy this element, the government must establish some

nexus between the firearm and the drug trafficking offense. Isnadin, 742 F.3d at

1307. In determining possession in furtherance of a drug trafficking crime, we

have considered:

      The type of drug activity that is being conducted, accessibility of the
      firearm, the type of the weapon, whether the weapon is stolen, the
      status of the possession (legitimate or illegal), whether the gun is
      loaded, proximity to the drugs or drug profits, and the time and
      circumstances under which the gun is found.

Woodard, 531 F.3d at 1362 (internal quotation marks omitted).




                                        21
             Case: 15-11533     Date Filed: 05/24/2016   Page: 22 of 24


      Sufficient evidence showed the requisite nexus for Dasinger’s conviction for

possession of a firearm in furtherance of her drug trafficking crime. Dasinger and

Patterson were jointly involved in the distribution of methamphetamine, for which

a firearm is a tool of the trade. See Terzado–Madruga, 897 F.2d at 1120. The gun

was loaded, easily accessible, and found in close proximity to the drugs and cash.

See id.; Woodard, 531 F.3d at 1362. A reasonable fact finder could conclude,

based on this evidence, that Patterson’s possession of the gun was in furtherance of

Patterson and Dasinger’s trafficking in methamphetamine. The evidence,

therefore, is sufficient to support Dasinger’s conviction on Count 3, and the district

court did not err in denying her motion for judgment of acquittal.

D. Consistency of Convictions

      Dasinger next argues that her conviction for possession of a firearm in

furtherance of a drug trafficking crime was improper because this conviction was

inconsistent with the jury’s acquittal on the charge for possession of a firearm by a

convicted felon. Even assuming these two convictions were inconsistent, “a jury’s

verdicts are insulated from review on the ground that they are inconsistent, as long

as sufficient evidence supports each finding of guilt.” Albury, 782 F.3d at 1295

(internal quotation marks omitted and alteration adopted). As we explained above,

sufficient evidence supported Dasinger’s firearm-possession conviction. We

therefore affirm the conviction on Count 3.


                                          22
             Case: 15-11533    Date Filed: 05/24/2016    Page: 23 of 24


E. Mandatory Life Sentence

      Dasinger argues finally that her mandatory life sentence was (1)

substantively unreasonable and (2) unconstitutional under the Eighth

Amendment’s prohibition against cruel and unusual punishment. We reject

Dasinger’s substantive unreasonableness argument because the district court

sentenced her to the mandatory minimum. “It is well-settled that a district court is

not authorized to sentence a defendant below the statutory mandatory minimum

unless the government filed a substantial assistance motion pursuant to 18 U.S.C.

§ 3553(e) and U.S.S.G. § 5K1.1 or the defendant falls within the safety-valve of 18

U.S.C. § 3553(f).” United States v. Castaing-Sosa, 530 F.3d 1358, 1360-61 (11th

Cir. 2008). The “safety valve” provision only applies if the defendant does not

have more than one criminal history point, as determined by the sentencing

guidelines. 18 U.S.C. § 3553(f)(1). Here, the government did not file a substantial

assistance motion, and Dasinger did not qualify for safety-valve relief due to her

extensive criminal history. Because Dasinger received a statutorily-mandated life

sentence, Castaing-Sosa forecloses her argument that her sentence was

substantively unreasonable. See id., 530 F.3d at 1361.

      Precedent also forecloses Dasinger’s Eighth Amendment challenge to her

life sentence. We have held that mandatory minimum life sentences for drug

trafficking convictions under 21 U.S.C. § 841 “cannot be said to be excessive in


                                         23
             Case: 15-11533     Date Filed: 05/24/2016   Page: 24 of 24


relation to the sentences for other severe federal crimes,” and therefore do not

violate the Eighth Amendment’s prohibition against cruel and unusual punishment.

United States v. Holmes, 838 F.2d 1175, 1178-79 (11th Cir. 1988). Under Holmes,

we must reject Dasinger’s Eighth Amendment argument and affirm her life

sentence.

                                III. CONCLUSION

      For the foregoing reasons, we affirm Dasinger’s convictions and sentence.

      AFFIRMED.




                                         24